DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 2/23/2022 have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 2015/0306378, hereinafter Schmidt).
Regarding claims 1, 3, 8, Schmidt discloses a cardiac implantation device as seen in figure 1. The device includes a first connecting member having a proximal end coupled to a pacemaker 12:

    PNG
    media_image1.png
    398
    612
    media_image1.png
    Greyscale

The connecting member has N support struts 32. The Examiner considers each support strut to including a strut body (the lower, proximal half of element 32 which connects to a distal end of the connecting member) and an anchor (the upper, distal half of element 32). The anchor is configured to secure the pacemaker during implantation, if so desired by a user. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner believes that the anchors are structurally capable of being anchors because Schmidt 
Regarding claim 2, the anchor tips are considered to be “needle-like” since needles and the anchor tips are both cylindrical.
Regarding claims 4, 5 and 15, as seen in figures 2A and 2B, the struts 32 are arranged evenly around half of a circumference, as well as an entirety of a circumference. For example, once can consider any three consecutive struts to be the claimed “N support struts” (i.e., N = 3) such that all three of those struts are evenly arranged around half a circumference.
Regarding claims 9 and 10, the first cylindrical connecting member is coupled to the pacemaker via second cylindrical connecting member 60 (see figure 2).
Regarding claim 12, element 20 of Schmidt is considered a “pull hook.”
Regarding claim 13, the struts are positioned in positioning sheath 136 prior to implantation (see figures 3A).
Regarding claim 14, the anchor is connected to the support strut and thus is “arranged on” the entire support strut, including a middle section of the support strut.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Haasl et al. (US 2018/0126179, hereinafter Haasl).
Schmidt discloses the applicant’s basic invention, including the struts (and thus the cardiac implantation device since the struts are part of the device) being made of Nitinol (i.e., a biocompatible elastic metallic material (par. 0058). However, Schmidt is silent as to exactly how the struts are attached to the first connecting member and exactly how the first connecting member is coupled to the second connecting member. Attention is directed to the secondary reference of Haasl discloses a cardiac implantation device as seen in the figures, and thus is analogous art with Schmidt. The .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792